United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS            May 2, 2003
                        FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 02-41639
                           Summary Calendar



                      CLARENCE DOUGLAS COAKLEY,

                                               Petitioner-Appellant,

                                versus

                      JOHN M. TOMBONE, Warden,

                                                  Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 1:02-CV-587
                        --------------------

Before JONES, DUHÉ, and CLEMENT, Circuit Judges.

PER CURIAM:1

     Clarence    Douglas   Coakley   (“Coakley”),   federal     prisoner

# 16434-056, appeals the district court’s dismissal of his petition

for a writ of habeas corpus, filed pursuant to 28 U.S.C. § 2241.

Coakley’s petition stemmed from his 1996 convictions and sentences

for possession and conspiracy to possess with intent to distribute

cocaine.




     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     The district court did not err in dismissing the petition.

Coakley’s claim pursuant to Apprendi v. New Jersey, 530 U.S. 466

(2000), does not satisfy the test for filing a 28 U.S.C. § 2241

petition under the 28 U.S.C. § 2255 savings clause.               See Wesson v.

U.S. Penitentiary, Beaumont, TX, 305 F.3d 343, 347-48 (5th Cir.

2002),   cert.   denied,   123   S.       Ct.   1374    (2003).      Coakley’s

ineffective-assistance claims likewise may not be raised in a 28

U.S.C. § 2241 petition by way of the 28 U.S.C. § 2255 “savings

clause,” notwithstanding that Coakley may be unable to satisfy the

requirements for pursuing his claims in a successive 28 U.S.C.

§ 2255 motion in the sentencing court.          See Henderson v. Haro, 282

F.3d 862, 864 (5th Cir. 2002).

     This appeal is without arguable merit and is thus frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).              Because

the appeal is frivolous, it is DISMISSED.              See 5TH CIR. R. 42.2.

     APPEAL DISMISSED.




                                      2